Gill, J.
Plaintiff sued the defendant for damages alleged to have resulted to his two lots because of the *44grading of Francis street on which said real estate fronted. The street was cut several feet in front of plaintiff’s property. Evidence was adduced pro and con as to whether or not this reduction of the street’s surface had reduced the market value of plaintiff’s lots. The jury found for defendant, and from a judgment in accordance -therewith plaintiff appealed.
We have examined the record, and considered the several matters complained' of by plaintiff’s counsel, and fail to discover such errors as justify a reversal.
,Mporaüons^g°radáis ^benefits?1" As requested by plaintiff, the court instructed the jury that he was entitled to recover whatever diminution of value was at the time brought about by grading said street. And for the defendant the court told the jury that they should deduct from this damage (if they found any) whatever special benefit, if any, may have accrued to plaintiff’s lots by reason of said change of grade; further also advising the jury that by special benefits was meant those only which were peculiar to and especially inure to plaintiff’s property. This was a correct declaration of the law as has been, by this and the supreme court, repeatedly declared. Hickman v. Kansas City, 120 Mo. 110, and cases cited.
—; ¡~,LnU7: While it is true that no witnesses gave any definite opinion as to whether there was any such special benefits accruing to plaintiff’s property, yet the facts and surroundings were all minutely detailed, and the jury may have properly found that the lots were thus peculiarly and specially benefited by the change of grade. It is a mistake then to assert that there was no evidence upon which to base the theory of special benefits.
*45AuceALeAídenceT nonprfjudic'ai error: fair trial. *44With reference to the questions relating to the improper admission or rejection of certain evidence we *45find on examination that if errors were committed by the trial judge, they were immaterial and clearly nonprejudicial. _ .. .- ...... . In our opinion the trial judge erred m ruling out the photograph of the particular locality which plaintiff offered. But such ruling was clearly harmless, since the jury was fully informed by the witnesses as to the nature and extent of the cut, the contour of the ground and all the circumstances. There was no dispute as to any of these matters, and therefore no chance for a mistake by the jury.' And so unimportant are the exceptions taken as to testimony given by witnesses Trunk, Carpenter and others.
We think the plaintiff had a fair trial and must abide the result. Judgment • affirmed.
All concur.